Citation Nr: 1643752	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-30 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of right knee injury and surgery including osteoarthritis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from April 1971 to April 1973, and in the United States Army from February 2002 to December 2002 and February 2003 to February 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Buffalo, New York.

In April 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing has been associated with the claims file.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the Board hearing, the Veteran indicated that he stopped working in part due to his service-connected right knee disability.  See Board Hearing Tr. at 9-10.  As such, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran has indicated that his service-connected right knee disability has worsened since his last VA examination in June 2015.  See, e.g., Board Hearing Tr. at 2-3, 19-20.  Hence, an updated examination to address the current severity of the Veteran's right knee disability is necessary.  In addition, as the Veteran receives regular VA care for his right knee disability, updated records should be secured on remand.

Further, the Veteran's TDIU claim should also be developed on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, as well as appropriate notice of how to substantiate a claim for a TDIU.

2.  Obtain and associate any outstanding VA treatment records.

3.  Then schedule the Veteran for a VA examination by a physician to determine the current severity of his right knee disability.  The examiner should review the entire claims file, including a copy of this remand.  All necessary tests and studies should be conducted, and all findings reported in detail, to include any occupational impact caused by the disability.

Full range of motion testing must be performed where possible.  The joint involved and the opposite joint should be tested in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should discuss any impairment in occupational functioning due to the right disability.  In this regard, please address the June 2015 VA examiner's statement that the Veteran was a "[p]art-time maintenance man due to condition." 

4.  Thereafter, after taking any additional development deemed necessary, adjudicate the TDIU claim and readjudicate the Veteran's claim of entitlement to a rating in excess of 10 percent for his right knee disability.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


